Citation Nr: 1501019	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-32 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for degenerative arthritis of the thoracolumbar spine with posttraumatic arthrosis right sacroiliac joint, and in excess of 20 percent from January 1, 2009.

2. Entitlement to an effective date earlier than August 31, 2001, for the grant of service connection for degenerative arthritis of the thoracolumbar spine with posttraumatic arthrosis right sacroiliac joint.

3. Entitlement to service connection for a right lower extremity disorder, other than the service-connected degenerative joint disease of the right hip, right knee, right ankle malleolar avulsion fracture, and right hallux rigidus.

4. Entitlement to an effective date earlier than October 5, 2006, for the grant of service connection for the right ankle malleolar avulsion fracture.

5. Entitlement to an effective date earlier than October 5, 2006, for the grant of service connection for the right hallux rigidus.

ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from  rating decisions dated in April 2002 and November 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Board reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) records in the adjudication of this appeal.  This appeal was processed using VBMS.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

The issue of whether new and material evidence has been received to reopen a claim of service connection for a liver disorder, to include as secondary to service-connected gastritis has been raised by the record in a December 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to a rating and earlier effective date for the grant of service connection for degenerative arthritis of the thoracolumbar spine with posttraumatic arthrosis right sacroiliac joint are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1. The Veteran does not allege specific error of fact or law regarding the claim for entitlement to service connection for a right lower extremity disorder, other than the service-connected degenerative joint disease of the right hip, right knee, right ankle malleolar avulsion fracture and right hallux rigidus.

2. In October 2006, the Veteran filed an informal claim for service connection for right ankle malleolar avulsion fracture.  At the time of the October 2006 claim, there were no prior claims for service connection for right ankle malleolar avulsion fracture.

3. In October 2006, the Veteran filed an informal claim for service connection for right hallux rigidus.  At the time of the October 2006 claim, there were no prior claims for service connection for right hallux rigidus.


CONCLUSIONS OF LAW

1. The criteria for the dismissal of the appeal of the claim for entitlement to service connection for a right lower extremity disorder, other than the service-connected degenerative joint disease of the right hip, right knee, right ankle malleolar avulsion fracture, and right hallux rigidus have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.101 (2014).

2. The criteria for an effective date prior to October 5, 2006, for the award of service connection for the right ankle malleolar avulsion fracture are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).

3. The criteria for an effective date prior to October 5, 2006, for the award of service connection for the right hallux rigidus are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  

In an October 2006 statement, the Veteran reported right leg pain that the RO construed as a claim for service connection for a right leg condition.  In an April 2009 rating decision, the RO awarded service connection for degenerative joint disease of the right hip and right knee.  In a November 2013 rating decision, the RO awarded service connection for right ankle malleolar avulsion fracture and right hallux rigidus.  

In an October 2013 statement, the Veteran indicated, in pertinent part, that VA addressed the "right foot and ankle as the last part of the totality of my right lower extremity."  Hence, there remains no allegation of an error of fact or law referable to the claim for entitlement to service connection for a right lower extremity disorder, other than the service-connected degenerative joint disease of the right hip, right knee, right ankle malleolar avulsion fracture, and right hallux rigidus.  Accordingly, the appeal is dismissed.

II. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In December 2006, the RO sent a letter to the Veteran that explained the evidence necessary to substantiate the claim for service connection consistent with 38 U.S.C.A. § 5103.  The earlier effective date claims arise from the Veteran's disagreement with the effective date assigned in connection with the award of service connection.  As such, VA's duty to notify has been satisfied with respect to the effective date claims.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and VA medical records.  See 38 U.S.C.A. § 5103A(a)-(c).

The date that the Veteran filed his claim for service connection is not in dispute, and as will be discussed below, the Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  As a result, there is no reasonable possibility that further development would result in substantiation of the Veteran's claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to an appellant are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this matter and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

III. Effective Date

In this case, the Veteran is seeking an effective date earlier than October 5, 2006, for the grant of service connection for right ankle malleolar avulsion fracture and right hallux rigidus.

The general rule regarding effective dates is found at 38 U.S.C.A. § 5110(a): Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.

The effective date of an award of service connection will be the day following the date of separation from service if the veteran filed a claim within one year after service; otherwise, the effective date will be the date of receipt of his claim.  38 U.S.C.A. § 5110(a), (b)(1).

A "claim" is a "formal or informal written communication requesting a determination of entitlement or evidencing belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) .

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such a claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

In this case, the Veteran contends that he should be entitled to an effective date of in the 1970's, for the grant of service connection for right ankle malleolar avulsion fracture and right hallux rigidus, which is when he filed a claim for service connection for displaced sacral illiac joint and bad nerves.

The Board notes that there is no mention of a right leg disorder in the October 1978 communication.  A November 1978 VA examination report notes the Veteran reported that he landed on his right leg and hurt his right hip and back.  The Board notes that 38 C.F.R. § 3.157(a) (report of examination or hospitalization as claim for increase or to reopen) is not applicable as the Veteran does not have the first condition precedent, including a claim for pension or compensation that has been allowed or disallowed at the time of the November 1978 VA examination.  Merely being seen for VA examination or hospitalization does not constitute either a claim for compensation or an informal claim for compensation since the benefit sought (compensation) is not identified.  38 C.F.R. § 3.155(a).  Although the Veteran reported, during an examination, a history of landing on his right leg, this did not reasonably indicate that he was claiming service connection for a right leg disorder.  

It was not until an October 5, 2006, communication that the Veteran reported right leg symptomology that the RO construed as a claim for service connection for a right leg condition.  In an October 2007 statement, the Veteran essentially clarified that his right leg condition included the right ankle and foot.  In May 2014, the RO awarded service connection for right ankle malleolar avulsion fracture and right hallux rigidus, effective October 5, 2006.

To the extent that Veteran is not asserting that he filed an earlier formal or informal claim, prior to October 5, 2006; the provisions of 38 U.S.C.A. § 5110(a) require that the effective date shall not be earlier than the date of receipt of application therefor.

As the preponderance of the evidence is against the claim for an earlier effective date for the grant of service connection for right ankle malleolar avulsion fracture and right hallux rigidus, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal regarding the claim of entitlement to service connection for a right lower extremity disorder, other than the service-connected degenerative joint disease of the right hip, right knee, right ankle malleolar avulsion fracture, and right hallux rigidus is dismissed.

An effective date prior to October 5, 2006, for the grant of service connection for the right ankle malleolar avulsion fracture, is denied.

An effective date prior to October 5, 2006, for the grant of service connection for the right hallux rigidus is denied.


REMAND

The Veteran seeks a higher initial rating and earlier effective date for the service-connected degenerative arthritis of the lumbar spine with posttraumatic arthrosis right sacroiliac joint.

In an October 2006 rating decision, the RO granted service connection for degenerative arthritis of the lumbar spine with posttraumatic arthrosis right sacroiliac joint and assigned a 10 percent rating effective August 31, 2001.  In a statement received November 2007, the Veteran informed VA of his disagreement with the evaluation and effective date assigned.  In an April 2009 rating decision, the RO increased the evaluation of the degenerative arthritis of the lumbar spine with posttraumatic arthrosis right sacroiliac joint to 20 percent effective January 12, 2009.  The Board notes that the AOJ issued a statement of the case (SOC) which addressed the disagreement with the evaluation assigned.  However, the AOJ has not yet issued a SOC regarding the disagreement with the effective date.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As the assignment of an initial rating for degenerative arthritis of the lumbar spine with posttraumatic arthrosis right sacroiliac joint may impact the decision as to whether the Veteran is entitled to an earlier effective date for the grant of service connection, these claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ensure that all available VA and non-VA treatment records are obtained. 

2. The AOJ should undertake any additional development deemed warranted pursuant to the claim for an earlier effective date for the grant of service connection for degenerative arthritis of the lumbar spine with posttraumatic arthrosis right sacroiliac joint, to include appropriate VCAA notice.

3. The AOJ should then readjudicate the claim for increased initial rating for degenerative arthritis of the thoracolumbar spine with posttraumatic arthrosis right sacroiliac joint and adjudicate the claim for an earlier effective date.  If the benefits remain denied, the Veteran should be furnished an appropriate supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


